DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
 
This action is in response to the amendment dated 2/26/2021 that was entered with the submission of the request for continued examination dated 2/23/2021.  Claims 1, 6, 8 and 13 are currently amended.  No claims are newly added.  Claim 2 has been canceled.  Claims 1 and 3-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/16/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,393,283 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Drawings
The drawings were received on 2/26/2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a valve assembly wherein a gap control device comprises a hard stop wherein the hard stop comprises a thermally-active member disposed in one of the two pieces of the closure member and comprised of a material that expands and contracts in the first direction between the two pieces in response to different temperatures and wherein the material of the thermally-active member expands under temperature at a rate that is different from material of at least one of the two pieces of the closure member in combination with the other limitations of the claim.
Claims 3-7 depend from claim 1, either directly or indirectly, and, therefore, are allowable for containing the allowed subject matter of claim 1.
Regarding claim 8, the prior art of record does not disclose or suggest a valve assembly having wherein a gap control device comprises a thermally-activate member having an end that changes position in the first direction relative to the first part and the second part in response to temperature differential of material that flows proximate the plug and wherein the material of the thermally-active member expands under 
Claims 9-12 depend from claim 8, either directly or indirectly, and, therefore, are allowable for containing the allowed subject matter of claim 8.
Regarding claim 13, the prior art of record does not disclose or suggest a valve assembly having a hard stop integrated into the two-part plug between the surface on the first part and the second part, the hard stop comprising thermally-active material that expands under temperature at a rate that is different from either the first part of the second part and wherein the hard stop has an end that changes position in the direction of travel relative to the first part and the second part in response to temperature differential of material that flows proximate the plug in combination with the other limitations of the claim.
Claims 14-20 depend from claim 13, either directly or indirectly, and, therefore, are allowable for containing the allowed subject matter of claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/UMASHANKAR VENKATESAN/Primary Examiner, Art Unit 3753